DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The foreign priority acknowledgment on bibliographic data sheet (12/09/2021) and further acknowledge on office action summary 12/09/2021 was asserted on error; the application is a 371 of PCT/CN2018/073639.  
Response to Arguments
Applicant’s arguments, see page 9, filed 02/22/2022, with respect to claim 4 and 7 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 102 as allegedly being anticipated by Yiu  of claims 4 and 7 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 02/22/2022, with respect to claims 1-3, 15-16, and 23 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 as allegedly being unpatentable over Asin view of Yiu, or further in view of Ye of claims 1-3, 15-16, and 23 has been withdrawn. 
Applicant’s arguments, see page 10, filed 02/22/2022, with respect to claims 5, 6, and 22 have been fully considered and are persuasive.  The objection of claims 5, 6, 21, and 22 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4, 15, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claims under discussion is the inclusion of “wherein the narrowband Internet of Thing device performs: receiving the higher layer filter coefficient value sent by the base station; and determining a current higher layer filtered narrowband Reference Signal Received Power based on the higher layer filter coefficient value, wherein the determining comprises: calculating a preset coefficient value based on the higher layer filter coefficient value; and determining the current higher layer filtered narrowband Reference Signal Received Power based on the preset coefficient value, a current measured narrowband Reference Signal Received Power, and a previous higher layer filtered narrowband Reference Signal Received Power” as the prior art of record in stand-alone form nor in combination read into the discloses claims. The closes prior art US 20160183195 A1 to Gao et al. discloses uplink power control calculations; US 20190373563 A1 to Gong et al. discloses pathloss calculation between the base station and the UE; and US 20200163120 Al to Liberg et al. discloses NRSRP as it pertains to Narrowband loT and repetition to allow the discovery of nodes within an offset, provide an indication of the art as of the date of the application but do not disclose the calculation of the current higher layer filtered narrowband reference signal as described in the specification “F.sub.n=(1-.alpha.)F.sub.n-1+.alpha.M.sub.n”.
Claims 2, 3, 6, 7, 19, 20, 22, and 23 are allowed as they depend from an allowed claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO form PTO-892: US 20160183195 A1 to Gao et al. discloses uplink power control calculations; US 20190373563 A1 to Gong et al. discloses pathloss calculation between .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476